Citation Nr: 0102880	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-00 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for seventh cranial nerve palsy.

2.  Entitlement to a compensable disability rating for left 
mandibular condyle fracture residual.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1949 to November 
1952, and from September 1956 to September 1960.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  By this decision, the RO denied a compensable 
disability rating for left mandibular condyle fracture 
residuals, and granted service connection for left temporal 
regional sensory innervation with gustatory sweating (now 
identified as seventh cranial nerve palsy) and assigned a 
noncompensable disability rating, effective December 16, 
1997.  However, a 10 percent disability rating was 
subsequently assigned for seventh cranial nerve palsy by a 
December 1999 Hearing Officer's Decision, effective December 
16, 1997.

The RO in Manila, Philippines, now has jurisdiction over the 
veteran's claims folder.

The record reflects that the veteran initially requested a 
personal hearing before a Hearing Officer at the RO in 
conjunction with his claim.  However, a January 1999 Report 
of Contact shows that the veteran opted for an informal 
hearing, and no formal transcript was recorded.

As an additional matter, the Board notes that in a March 2000 
rating decision, the RO denied the veteran's claims of 
entitlement to service connection for residuals of a 
fractured left elbow, fractured ribs, and a fractured hip as 
not well grounded.  However, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), which 
among other things, eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in law also provides that cases denied as not well 
grounded after July 14, 1999, may be readjudicated upon the 
request of the claimant or the Secretary's own motion.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Service connection was granted for residuals of a fractured 
left mandibular condyle by an April 1971 rating decision.  A 
noncompensable (zero percent) disability rating was assigned, 
effective December 31, 1970.

VA has a mandatory duty to assist the veteran in developing 
the acts pertinent to his claim, and to notify him of the 
evidence necessary to complete an application for benefits.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Here, the veteran was accorded VA 
medical examinations for disability evaluation purposes in 
March 1998 and February 1999, and the veteran has not 
indicated that the disability has increased in severity since 
the last examination.  Nevertheless, for the reasons stated 
below, the Board concludes that additional development is 
necessary in order to comply with the duty to assist.

The veteran's current increased rating claim was initiated by 
a statement he submitted to the Oakland RO in December 1997.  
Among other things, he reported that he received treatment 
for his service-connected disability at the VA Medical Center 
(VAMC) at Fort Miley in San Francisco, and that he had been 
to this facility about three times in the last two months.  
Thereafter, correspondence was sent to the veteran in January 
1998 which informed him that his records were being requested 
from the San Francisco Medical Center.  While an "AMIE 
request" reflects that the records were apparently 
requested, a review of the documents assembled for the 
Board's review does not show that these records were ever 
obtained or that a response was received from the VA Medical 
Center.

Under the law, VA medical records which are in existence are 
constructively of record and the failure of the RO or the 
Board to consider any such pertinent records might constitute 
clear and unmistakable error, even though such evidence was 
not actually in the record assembled for appellate review.  
Bell v. Derwinski, 2 Vet. App. 611 (1992); Section 3 of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) to be codified at 38 U.S.C.A. 
§ 5103A(c)(2); VAOPGCPREC 12-95.  In circumstances such as 
these, the Board will not speculate as to the probative 
value, if any, of VA medical records not on file.  
Consequently, the Board concludes that a remand is necessary 
to obtain these records.

Since it has already been determined that a remand is 
necessary in the instant case, the Board is of the opinion 
that the RO should address in the first instance whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000.

As an additional matter, the Board notes that, in general, 
the degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown , 6 Vet. App. 396, 402 (1994).  However, in Fenderson 
v. West, 12 Vet. App. 119 (1999), the Court held that the 
rule from Francisco does not apply where the appellant has 
expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for 
that disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Since the seventh cranial nerve palsy issue is an 
appeal from assignment of an initial rating, the concept of 
"staged ratings" is applicable and should be considered on 
readjudication of the veteran's claim.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for seventh 
cranial nerve palsy, and residuals of a 
left mandibular condyle fracture.  After 
securing any necessary release, the RO 
should obtain those records not already 
on file.

Even if the veteran does not respond, the 
RO should follow-up on the veteran's 
report of pertinent medical treatment at 
the Fort Miley VAMC in San Francisco, 
California.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

3.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  If it is not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  The RO's decision regarding the 
seventh cranial nerve palsy should also 
reflect consideration of "staged 
ratings" pursuant to Fenderson, supra.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


